Only one of the six reasons of appeal is pursued in the brief of the appellant's counsel. That one complains of the court's direction of a verdict for the defendant.
The court directed the verdict upon the ground that at the time of the accident the chauffeur was not engaged in the performance of his master's business or *Page 241 
acting within the scope of his employment. In this it was correct. The moment that Jermainne started from Middlebury to go back to Naugatuck he ceased, for the time being, to be in the pursuit of his employment, and from that time on was engaged only in matters which concerned himself and his personal interest alone. He did not make the return trip either because he was expressly ordered to go back or was under an implied direction to do so by reason of such procedure being either the natural, ordinary, or normal course for him to pursue in the execution of his master's business under the circumstances, or the course which had received the master's general approval as a method of executing that business. Quite the contrary was the fact. Actuated by special and unusual reasons entirely personal to himself, he wished and asked for the defendant's permission to do the unusual thing, and received it. As he proceeded on his way, he was not engaged in an attempt to execute any business of his master's or to advance any interest of his. No single thing that he was attempting to accomplish was within the scope of his employment or incidental to it. The conditions precedent to a master's responsibility for the consequence of his servant's negligence have been repeatedly defined by us. Stone v. Hills, 45 Conn. 44, 47; Ritchie
v. Waller, 63 Conn. 155, 160, 28 A. 29; Carrier v.Donovan, 88 Conn. 37, 40, 89 A. 894. Clearly these conditions were not shown to have been satisfied in the present case, and so clearly was this true that the court but did its plain duty in so declaring and directing a defendant's verdict for that reason. Ritchie v. Waller,63 Conn. 155, 160, 28 A. 29; Schrayer v. Bishop,92 Conn. 677, 679, 104 A. 349.
   There is no error.